Exhibit 12.1 Statement Re Computation Of Ratios This schedule contains financial information extracted from the Registrant's Financial Statements as of December 31, 2010 and 2009 and is qualified in its entirety by reference to such Financial Statements: December 31, 2010 December 31, 2009 Current Ratio: The ratio of current assets divided by current liabilities - Current assets(numerator) Current liabilities (denominator) 0 Current ratio N/A .02:1 Working Capital: Current Assets minus Current Liabilities Current assets Current liabilities 0 Working Capital
